USDC IN/ND case 3:20-cv-00944-DRL-MGG document 13 filed 03/29/21 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MARCUS BYARS,

                       Plaintiff,

        v.                                           CAUSE NO. 3:20-CV-944-DRL-MGG

 DEPARTMENT OF TREASURY,

                       Defendant.

                                    OPINION AND ORDER

       Marcus Byars, a prisoner without a lawyer, filed a complaint alleging the Internal

Revenue Service (IRS) improperly paid his Economic Impact Payment to someone else.

ECF 1. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief. In addition, “the court shall dismiss

the case at any time if the court determines that . . . the action . . . fails to state a claim on

which relief may be granted . . ..” 28 U.S.C. § 1915(e)(2)(B)(ii).

       After he filed the complaint, but before it was screened, Mr. Byars filed a motion

explaining the IRS paid the money to his “x-wife/babymama [which] she used to help

my kids . . ..” ECF 12 at 1-2. Based on this filing, it is clear his Economic Impact Payment
USDC IN/ND case 3:20-cv-00944-DRL-MGG document 13 filed 03/29/21 page 2 of 2


was taken to pay past due child support. “While the [Economic Impact Payment] Act

intentionally exempts these rebates from reduction or offset against certain debts, there

is no exemption for child support debt.” U.S. Department of Health & Human Services,

Office     of   Child     Support   Enforcement,     https://www.acf.hhs.gov/css/policy-

guidance/economic-impact-payments-under-coronavirus-aid-relief-and-economic-

security. Therefore, the IRS was not wrong to have taken his Economic Impact Payment

and sent it to pay his child support.

         “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish v.

United States, 898 F.3d 726, 738 (7thCir. 2018). Here, however, it appears it would be futile

for Mr. Byars to file an amended complaint. See Hukic v. Aurora Loan Servs., 588 F.3d 420,

432 (7th Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”).

         Finally, Mr. Byars asks the court to dismiss this case because he does not want to

pay the filing fee. ECF 12. The case is being dismissed because it does not state a claim.

Furthermore, the filing will not be waived because pursuant to 28 U.S.C. § 1915(b)(1), “if

a prisoner brings a civil action . . . the prisoner shall be required to pay the full amount of

a filing fee.” Mr. Byars was a prisoner when he filed, so he must pay the filing fee.

         For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

         SO ORDERED.

         March 29, 2021                            s/ Damon R. Leichty
                                                   Judge, United States District Court



                                              2
